DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on June 17, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 28, 2021 has been entered.

Response to Amendment
Applicant’s amendment filed on May 28, 2021 has been entered.  Claims 1 and 6 have been amended.  As such, Claims 1-8 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,280,880 to Schwoebel et al. (“Schwoebel”) in view of U.S. Patent Application Publication No. 2007/0212615 to Jost et al. (“Jost”) and/or U.S. Patent Application Publication No. 2011/0206971 to Hennige et al. (“Hennige”).
With regard to Claims 1, 4, 5, 7, and 8, Schwoebel discloses a nonwoven fabric for use in battery separators comprising polysulfone fibers, such as polyphenylene sulfide fibers.  See, e.g., Abstract, column 1, lines 59-67, entire document.  The fibers consist of polysulfone resin, as no other resin is blended with the fiber.  See, e.g., Examples 1-3.  Schwoebel discloses that the fibers can have a diameter as low as 8 microns.  Column 3, lines 60-64.  However, Schwoebel does not disclose that the nonwoven fabric has a basis weight of 5 gsm to 30 gsm.  Nonetheless, Schwoebel does suggest that flexibility is an appropriate determining factor for the battery separator material.  Column 1, lines 19-29.  Jost is related to electrolyte compositions used in battery systems.  See, e.g., Abstract, entire document.  Jost teaches nonwoven fabrics are suitable for use as battery separators, and suitable flexibility can be achieved using nonwoven fabrics having a basis weight in the range of 2 to 30 gsm.  Paragraph [0056].  Hennige is also related to flexible membranes for use as battery separators.  See, e.g., Abstract, entire document.  Hennige teaches that polymeric nonwoven fabrics having suitable flexibility for use in battery separators have a basis weight that is less than 25 gsm.  Paragraph [0033].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the nonwoven fabric having aromatic polysulfone fibers disclosed by Schwoebel with a basis weight in the range of 5 gsm to 30 gsm, or more specifically, less than 25 gsm, in order to provide a battery separator with improved flexibility, as shown to be known in the art by Jost and/or Hennige.  

Allowable Subject Matter
Claims 2, 3, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789